DETAILED ACTION
Claims 1-20 are pending.  Claims 1, 5, 9-11, 16 and 18-20 have been amended.  Claims 1-20 are rejected.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) was submitted on 07/29/2020.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-8, 10, 11 and 13-18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Badey et al., Patent Application Publication No. 2018/0267985 (hereinafter Badey) in view of Basu et al., Patent Application Publication No. 2015/0067283 (hereinafter Basu), Okada et al., Patent Application Publication No. 2008/0071841 (hereinafter Okada) and Parakh et al., Patent Application Publication No. 2016/0328301 (hereinafter Parakh).

Regarding claim 1, Badey teaches:
A system, comprising: a processor (Badey Paragraph [0009], processor configured to execute an operating system and further software components executed on the operating system (e.g. a first-type processing device including at least one processor configured to execute one or more computer program stored in a memory of the first-type processing device; software-sided processing section)); and
a memory that stores executable instructions that, when executed by the processor, facilitate performance of operations (Badey Paragraph [0009], processor configured to execute an operating system and further software components executed on the operating system (e.g. a first-type processing device including at least one processor configured to execute one or more computer program stored in a memory of the first-type processing device; software-sided processing section)), comprising:
generating, at a first time, a first snapshot of first roots of respective object table trees of a storage system (Badey Paragraph [0080], snapshot-files may be structured according to a snapshot-file tree having at least two snapshot-files including the single "root snapshot-file"), wherein the respective object table trees comprise metadata representing respective states of the storage system at the first time (Badey Paragraph [0579], complex metadata structures compared to bit masks (such as tables or even a file system metadata object managed by the file system management unit is possible));
in response to determining that a second snapshot of second roots of the respective object table trees has been generated at a second time (Badey Paragraph [0445], removing a root snapshot-file of a snapshot-file tree in a file system which has a second snapshot-file as child snapshot-file of the root snapshot-file),
Badey does not expressly disclose:
incrementally increasing a cached size value based on journal data that references data updates associated with the respective object table trees,
However, Basu teaches:
incrementally increasing a cached size value based on journal data that references data updates associated with the respective object table trees (Basu Paragraph [0051], invention includes increasing the size of the L2 table cache (for example, increasing the cache from 16 L2 tables to 32 L2 tables),
The claimed invention and Basu are from the analogous art of snapshot systems.  It would have been obvious to one of ordinary skill in the art at the time the invention was filed having the teachings of Badey and Basu to have combined Badey and Basu.
The motivation to combine Badey and Basu is to improve snapshots by using caches like Basu.  It would have been obvious to one of ordinary skill in the art to take the system of Badey and combine it with the caches of Basu in order to obtain the predictable result of improving snapshotting.  Therefore, it would have been obvious to one of ordinary skill in the art to have combined Badey and Basu.
Badey does not expressly disclose:
determining size data indicative of the snapshot size of the first snapshot based on the cached size value at the second time.
However, Okada teaches:
Okada Claim 7, calculation section is operable to calculates the total transfer data size at a recovery point between a first snapshot acquisition time point and a second snapshot acquisition time point).
The claimed invention and Okada are from the analogous art of snapshot systems.  It would have been obvious to one of ordinary skill in the art at the time the invention was filed having the teachings of Badey and Okada to have combined Badey and Okada.
The motivation to combine Badey and Okada is to improve snapshots by comparing sizes.  It would have been obvious to one of ordinary skill in the art to take the system of Badey and combine it with the sizes of Okada in order to obtain the predictable result of improving snapshotting.  Therefore, it would have been obvious to one of ordinary skill in the art to have combined Badey and Okada.
Badey does not expressly disclose:
wherein the cached size value represents a cache size of a cache of the system that represents a snapshot size of the first snapshot, and wherein the incrementally increasing of the cached size values comprises 
in response to determination that a new tree version of an object table tree of the respective object table trees has been created, storing a value of a current snapshot size in the cache; and
However, Parakh teaches:
wherein the cached size value represents a cache size of a cache of the system that represents a snapshot size of the first snapshot (Parakh Paragraph [0031], the size of the snapshot file is based in part on the rate differential between throughput of the memory device, smaller snapshot file relative to the cache structure 102 size), and wherein the incrementally increasing of the cached size values comprises (Parakh Paragraph [0084], caching structure 500 uses counters or other indicators of use for each entry. When a process is reading from a first entry, the counter is incremented (e.g., count=1))
Parakh Paragraph [0049], new entry is to be inserted into the hash table, Paragraph [0069], second data structure (e.g., a hash table 205, b- tree, b+ tree or the like) configured to map key/value pairs), storing a value of a current snapshot size in the cache (Parakh Paragraph [0019], caching system to utilize a snapshot file or other limited size data structure to store a portion of the data stored in a cache); and
The claimed invention and Parakh are from the analogous art of systems using caches.  It would have been obvious to one of ordinary skill in the art at the time the invention was filed having the teachings of Badey and Parakh to have combined Badey and Parakh.
The motivation to combine Badey and Parakh is to improve caching by using a caching data structure.  It would have been obvious to one of ordinary skill in the art to take the system of Badey and combine it with the caching data structure of Parakh in order to obtain the predictable result of improving caching.  Therefore, it would have been obvious to one of ordinary skill in the art to have combined Badey and Parakh.

Regarding claim 2, Badey in view of Basu, Okada and Parakh further teaches:
The system of claim 1, wherein the operations further comprise: tracking the journal data that comprises a stream of records associated with the data updates (Badey Paragraph [0076], snapshot-file is a data stream snapshot object generated during the cloning process which takes ownership of the shared user/metadata blocks).

Regarding claim 3, Badey in view of Basu, Okada and Parakh further teaches:
Badey Paragraph [0020], method performing to remove a parent snapshot object referencing a single child object).

Regarding claim 4, Badey in view of Basu, Okada and Parakh further teaches:
The system of claim 3, wherein the incrementally increasing comprises increasing the cached size value based on a size of the at least one Basu Paragraph [0051], invention includes increasing the size of the L2 table cache (for example, increasing the cache from 16 L2 tables to 32 L2 tables)
one minus record (Badey Paragraph [0020], method performing to remove a parent snapshot object referencing a single child object)

Regarding claim 5, Badey in view of Basu, Okada and Parakh further teaches:
The system of claim 1, wherein the operations further comprise: determining total size data indicative of a total size of system snapshots based on adding the snapshot size of the first snapshot with sizes of other snapshots generated at other times (Okada Paragraph [0016], total transfer data size includes the total journal size of one or more journals that are to be applied to the data group of the data storage device at the corresponding snapshot acquisition time point).

Regarding claim 6, Badey in view of Basu, Okada and Parakh further teaches:
The system of claim 5, wherein the operations further comprise: based on the total size data (Okada Paragraph [0016], total transfer data size includes the total journal size of one or more journals that are to be applied to the data group of the data storage device at the corresponding snapshot acquisition time point), defining policy data indicative of a policy associated with a lifecycle of the system snapshots (Okada Paragraph [0204], recovery point candidates designated by the recovery policy 1253 and the administrator and supplies the recovery point candidates to the administrator).

Regarding claim 7, Badey in view of Basu, Okada and Parakh further teaches:
The system of claim 1, wherein the operations further comprise: updating the cached size value in response to determining that a revised version of at least one of the respective object table trees has been generated (Badey Paragraph [0219], current indirection object would be updated to point to root node 2403 rather than to root node 2402 for the object number associated with this object).

Regarding claim 8, Badey in view of Basu, Okada and Parakh further teaches:
The system of claim 1, wherein the operations further comprise: determining that there is at least one minus record created during an interval between a generation of a latest revised version of at least one of the respective object table trees and the second time (Badey Paragraph [0020], method performing to remove a parent snapshot object referencing a single child object (shows different time since one is a parent and one is a child)), wherein the at least one minus record is a journal record associated with a data removal operation (Badey Paragraph [0020], method performing to remove a parent snapshot object referencing a single child object).

Regarding claim 10, Badey in view of Basu, Okada and Parakh further teaches:
The system of claim 1, wherein the incrementally increasing comprises: incrementally increasing the cached size value via a Basu Paragraph [0051], invention includes increasing the size of the L2 table cache (for example, increasing the cache from 16 L2 tables to 32 L2 tables).
background operation (Badey Paragraph [0631], background process which is invisible to the clients)

Regarding claim 11, Badey teaches:
A method, comprising: during a first time period, generating, by a system comprising a processor (Badey Paragraph [0009], processor configured to execute an operating system and further software components executed on the operating system (e.g. a first-type processing device including at least one processor configured to execute one or more computer program stored in a memory of the first-type processing device; software-sided processing section)), first snapshot data indicative of a first snapshot of first roots of respective object table trees of a storage system (Badey Paragraph [0080], snapshot-files may be structured according to a snapshot-file tree having at least two snapshot-files including the single "root snapshot-file"), wherein the respective object table trees comprise metadata representing respective states of the storage system during the first time period (Badey Paragraph [0579], complex metadata structures compared to bit masks (such as tables or even a file system metadata object managed by the file system management unit is possible));
in response to determining that a second snapshot of second roots of the respective object table trees has been generated during a second time period (Badey Paragraph [0445], removing a root snapshot-file of a snapshot-file tree in a file system which has a second snapshot-file as child snapshot-file of the root snapshot-file),
Badey does not expressly disclose:
based on journal data that references data updates associated with the respective object table trees, incrementally increasing the cached size value,
However, Basu teaches:
based on journal data that references data updates associated with the respective object table trees (Basu Paragraph [0051], invention includes increasing the size of the L2 table cache (for example, increasing the cache from 16 L2 tables to 32 L2 tables), incrementally increasing the cached size value (Basu Paragraph [0051], invention includes increasing the size of the L2 table cache (for example, increasing the cache from 16 L2 tables to 32 L2 tables),
The claimed invention and Basu are from the analogous art of snapshot systems.  It would have been obvious to one of ordinary skill in the art at the time the invention was filed having the teachings of Badey and Basu to have combined Badey and Basu.
The motivation to combine Badey and Basu is to improve snapshots by using caches like Basu.  It would have been obvious to one of ordinary skill in the art to take the system of Badey and combine it with the caches of Basu in order to obtain the predictable result of improving snapshotting.  Therefore, it would have been obvious to one of ordinary skill in the art to have combined Badey and Basu.
Badey does not expressly disclose:
assigning, as the snapshot size of the first snapshot, the cached size value during the second time period.
However, Okada teaches:
assigning, as the snapshot size of the first snapshot, the cached size value during the second time period (Okada Claim 7, calculation section is operable to calculates the total transfer data size at a recovery point between a first snapshot acquisition time point and a second snapshot acquisition time point).
The claimed invention and Okada are from the analogous art of snapshot systems.  It would have been obvious to one of ordinary skill in the art at the time the invention was filed having the teachings of Badey and Okada to have combined Badey and Okada.
The motivation to combine Badey and Okada is to improve snapshots by comparing sizes.  It would have been obvious to one of ordinary skill in the art to take the system of Badey and combine it with the sizes of Okada in order to obtain the predictable result of improving snapshotting.  Therefore, it would have been obvious to one of ordinary skill in the art to have combined Badey and Okada.
Badey does not expressly disclose:
storing a cached size value representing a cache size of a cache, wherein the cache size represents a snapshot size of the first snapshot;
the incrementally increasing comprising storing a present snapshot size in the cache in response to determining that a new tree version of an object table tree of respective object table trees has been created; and
However, Parakh teaches:
storing a cached size value representing a cache size of a cache (Parakh Paragraph [0019], caching system to utilize a snapshot file or other limited size data structure to store a portion of the data stored in a cache), wherein the cache size represents a snapshot size of the first snapshot (Parakh Paragraph [0031], the size of the snapshot file is based in part on the rate differential between throughput of the memory device, smaller snapshot file relative to the cache structure 102 size);
the incrementally increasing comprising storing a present snapshot size in the cache in response to determining that a new tree version of an object table tree of respective object table trees has been created (Parakh Paragraph [0049], new entry is to be inserted into the hash table, Paragraph [0069], second data structure (e.g., a hash table 205, b- tree, b+ tree or the like) configured to map key/value pairs, Paragraph [0084], caching structure 500 uses counters or other indicators of use for each entry. When a process is reading from a first entry, the counter is incremented (e.g., count=1)); and
The claimed invention and Parakh are from the analogous art of systems using caches.  It would have been obvious to one of ordinary skill in the art at the time the invention was filed having the teachings of Badey and Parakh to have combined Badey and Parakh.
The motivation to combine Badey and Parakh is to improve caching by using a caching data structure.  It would have been obvious to one of ordinary skill in the art to take the system of Badey and combine it with the caching data structure of Parakh in order to obtain the predictable result of improving caching.  Therefore, it would have been obvious to one of ordinary skill in the art to have combined Badey and Parakh.

Regarding claim 13, Badey in view of Basu, Okada and Parakh further teaches:
The method of claim 11, further comprising: monitoring the journal data that comprises a stream of records associated with the data updates (Badey Paragraph [0076], snapshot-file is a data stream snapshot object generated during the cloning process which takes ownership of the shared user/metadata blocks).

Regarding claim 14, Badey in view of Basu, Okada and Parakh further teaches:
The method of claim 13, wherein the monitoring comprises determining a set of the records that are associated with a data removal operation (Badey Paragraph [0020], method performing to remove a parent snapshot object referencing a single child object).

Regarding claim 15, Badey in view of Basu, Okada and Parakh further teaches:
The method of claim 14, wherein the incrementally increasing comprises increasing the cached size value based on a size of the set of the records (Basu Paragraph [0051], invention includes increasing the size of the L2 table cache (for example, increasing the cache from 16 L2 tables to 32 L2 tables).

Regarding claim 16, Badey in view of Basu, Okada and Parakh further teaches:
The method of claim 11, further comprising: determining total size data indicative of a total size of system snapshots associated with the storage system based on aggregating the snapshot size of the first snapshot with sizes of disparate snapshots generated during disparate time periods (Okada Paragraph [0016], total transfer data size includes the total journal size of one or more journals that are to be applied to the data group of the data storage device at the corresponding snapshot acquisition time point).

Regarding claim 17, Badey in view of Basu, Okada and Parakh further teaches:
The method of claim 16, further comprising: based on the total size data, determining policy data indicative of a policy associated with a lifecycle of the system snapshots (Okada Paragraph [0204], recovery point candidates designated by the recovery policy 1253 and the administrator and supplies the recovery point candidates to the administrator).

Regarding claim 18, Badey teaches:
 A non-transitory computer-readable medium comprising instructions that, in response to execution, cause a server device comprising a processor to perform operations (Badey Paragraph [0009], processor configured to execute an operating system and further software components executed on the operating system (e.g. a first-type processing device including at least one processor configured to execute one or more computer program stored in a memory of the first-type processing device; software-sided processing section)), comprising:
during a first time period, generating, first snapshot data representing a snapshot size of a first snapshot of first roots of respective object table trees of a storage system (Badey Paragraph [0080], snapshot-files may be structured according to a snapshot-file tree having at least two snapshot-files including the single "root snapshot-file"), wherein the respective object table trees comprise metadata representing respective states of the storage system during the first time period (Badey Paragraph [0579], complex metadata structures compared to bit masks (such as tables or even a file system metadata object managed by the file system management unit is possible));
in response to determining that a second snapshot of second roots of the respective object table trees has been generated during a second time period (Badey Paragraph [0445], removing a root snapshot-file of a snapshot-file tree in a file system which has a second snapshot-file as child snapshot-file of the root snapshot-file),
Badey does not expressly disclose:
based on journal data that references data updates associated with the respective object table trees, incrementally increasing the cached size value; and
However, Basu teaches:
based on journal data that references data updates associated with the respective object table trees (Basu Paragraph [0051], invention includes increasing the size of the L2 table cache (for example, increasing the cache from 16 L2 tables to 32 L2 tables), incrementally increasing the cached size value (Basu Paragraph [0051], invention includes increasing the size of the L2 table cache (for example, increasing the cache from 16 L2 tables to 32 L2 tables); and
The claimed invention and Basu are from the analogous art of snapshot systems.  It would have been obvious to one of ordinary skill in the art at the time the invention was filed having the teachings of Badey and Basu to have combined Badey and Basu.
The motivation to combine Badey and Basu is to improve snapshots by using caches like Basu.  It would have been obvious to one of ordinary skill in the art to take the system of Badey and combine it with the caches of Basu in order to obtain the predictable result of improving snapshotting.  Therefore, it would have been obvious to one of ordinary skill in the art to have combined Badey and Basu.
Badey does not expressly disclose:
assigning, as the snapshot size of the first snapshot, the cached size value during the second time period.
However, Okada teaches:
assigning, as the snapshot size of the first snapshot, the cached size value during the second time period (Okada Claim 7, calculation section is operable to calculates the total transfer data size at a recovery point between a first snapshot acquisition time point and a second snapshot acquisition time point).
The claimed invention and Okada are from the analogous art of snapshot systems.  It would have been obvious to one of ordinary skill in the art at the time the invention was filed having the teachings of Badey and Okada to have combined Badey and Okada.
The motivation to combine Badey and Okada is to improve snapshots by comparing sizes.  It would have been obvious to one of ordinary skill in the art to take the system of Badey and combine it with the sizes of Okada in order to obtain the predictable result of improving snapshotting.  Therefore, it would have been obvious to one of ordinary skill in the art to have combined Badey and Okada.
Badey does not expressly disclose:
storing a cached size value representing a cache size of a cache, wherein the cache size represents the snapshot size of the first snapshot;
storing a current snapshot size in the cache in response to a determination that a new tree version of an object table tree of the respective object table trees has been created, and
However, Parakh teaches:
storing a cached size value representing a cache size of a cache (Parakh Paragraph [0019], caching system to utilize a snapshot file or other limited size data structure to store a portion of the data stored in a cache), wherein the cache size represents the snapshot size of the first snapshot (Parakh Paragraph [0031], the size of the snapshot file is based in part on the rate differential between throughput of the memory device, smaller snapshot file relative to the cache structure 102 size);
storing a current snapshot size in the cache in response to a determination that a new tree version of an object table tree of the respective object table trees has been created (Parakh Paragraph [0049], new entry is to be inserted into the hash table, Paragraph [0069], second data structure (e.g., a hash table 205, b- tree, b+ tree or the like) configured to map key/value pairs, Paragraph [0084], caching structure 500 uses counters or other indicators of use for each entry. When a process is reading from a first entry, the counter is incremented (e.g., count=1)), and
The claimed invention and Parakh are from the analogous art of systems using caches.  It would have been obvious to one of ordinary skill in the art at the time the invention was filed having the teachings of Badey and Parakh to have combined Badey and Parakh.
The motivation to combine Badey and Parakh is to improve caching by using a caching data structure.  It would have been obvious to one of ordinary skill in the art to take the system of Badey and combine it with the caching data structure of Parakh in order to obtain the predictable result of improving caching.  Therefore, it would have been obvious to one of ordinary skill in the art to have combined Badey and Parakh.

Claims 9 and 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Badey in view of Basu, Okada, Parakh and Halahmi et al., Patent Application Publication No. 2004/0024826 (hereinafter Halahmi).

Regarding claim 9, Badey in view of Basu, Okada and Parakh teaches parent claim 8.
Badey in view of Basu, Okada and Parakh further teaches:
wherein the snapshot size is a first size and the operations further comprise: in response to the determining that there is the at least one minus record (Badey Paragraph [0020], method performing to remove a parent snapshot object referencing a single child object (shows different time since one is a parent and one is a child)),
Badey in view of Basu, Okada and Parakh does not expressly disclose:
adding, to a second size of the second 
However, Halahmi teaches:
adding, to a second size of the second Halahmi Paragraph [0045], download these files is also reduced by first decoding the files, such that the BASE64 encoding is removed from the data, as such encoding tends to add a third of the size of the data).
The claimed invention and Halahmi are from the analogous art of data management systems.  It would have been obvious to one of ordinary skill in the art at the time the invention was filed having the teachings of Badey and Halahmi to have combined Badey and Halahmi.
The motivation to combine Badey and Halahmi is to improve snapshots by adding data.  It would have been obvious to one of ordinary skill in the art to take the system of Badey and combine it with the data additions of Halahmi in order to obtain the predictable result of improving snapshots.  Therefore, it would have been obvious to one of ordinary skill in the art to have combined Badey and Halahmi.

Regarding claim 19, Badey in view of Basu, Okada and Parakh teaches parent claim 18.
Badey in view of Basu, Okada and Parakh further teaches:
in response to determining that there is at least one minus record created during an interval between a generation of a latest revised version of at least one of the respective object table trees and the second time period (Badey Paragraph [0020], method performing to remove a parent snapshot object referencing a single child object (shows different time since one is a parent and one is a child)),
Badey in view of Basu, Okada and Parakh does not expressly disclose:
adding, to a second size of the second 
However, Halahmi teaches:
adding, to a second size of the second snapshot, a third size of the at least one minus record, and wherein the at least one minus record is a journal record associated with a data removal operation (Halahmi Paragraph [0045], download these files is also reduced by first decoding the files, such that the BASE64 encoding is removed from the data, as such encoding tends to add a third of the size of the data).
The claimed invention and Halahmi are from the analogous art of data management systems.  It would have been obvious to one of ordinary skill in the art at the time the invention was filed having the teachings of Badey and Halahmi to have combined Badey and Halahmi.
The motivation to combine Badey and Halahmi is to improve snapshots by adding data.  It would have been obvious to one of ordinary skill in the art to take the system of Badey and combine it with the data additions of Halahmi in order to obtain the predictable result of improving snapshots.  Therefore, it would have been obvious to one of ordinary skill in the art to have combined Badey and Halahmi.

Claim 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Badey in view of Basu, Okada, Parakh and Peterson et al., United States Patent No. 10,616,101 (hereinafter Peterson).

Regarding claim 12, Badey in view of Basu, Okada and Parakh teaches parent claim 11.
Badey in view of Basu, Okada and Parakh does not expressly disclose:
further comprising: subsequent to the assigning, resetting the cached size value.
However, Peterson teaches:
further comprising: subsequent to the assigning, resetting the cached size value (Peterson Column 25 Lines 57-60, learn cache table, the SALU that implements the learn cache sweeps the cache records and removes/resets the records that have not been accessed for longer than a configurable time interval).
The claimed invention and Peterson are from the analogous art of caching systems.  It would have been obvious to one of ordinary skill in the art at the time the invention was filed having the teachings of Badey and Peterson to have combined Badey and Peterson.
The motivation to combine Badey and Peterson is to improve caching by sweeping the cache.  It would have been obvious to one of ordinary skill in the art to take the system of Badey and combine it with the sweeping of caches of Peterson in order to obtain the predictable result of improving caching.  Therefore, it would have been obvious to one ordinary skill in the art to have combined Badey and Peterson.

Claim 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Badey in view of Basu, Okada, Parakh, Halahmi and Peterson.

Regarding claim 20, Badey in view of Basu, Okada, Parakh and Halahmi teaches parent claim 19.
Badey in view of Basu, Okada, Parakh and Halahmi does not expressly disclose:
in response to determining that there is no minus record created during the interval, resetting the cached size value to zero.
However, Peterson teaches:
in response to determining that there is no minus record created during the interval (Peterson Column 25 Lines 57-60, learn cache table, the SALU that implements the learn cache sweeps the cache records and removes/resets the records that have not been accessed for longer than a configurable time interval), resetting the cached size value to zero (Peterson Column 25 Lines 57-60, learn cache table, the SALU that implements the learn cache sweeps the cache records and removes/resets the records that have not been accessed for longer than a configurable time interval).
The claimed invention and Peterson are from the analogous art of caching systems.  It would have been obvious to one of ordinary skill in the art at the time the invention was filed having the teachings of Badey and Peterson to have combined Badey and Peterson.
The motivation to combine Badey and Peterson is to improve caching by sweeping the cache.  It would have been obvious to one of ordinary skill in the art to take the system of Badey and combine it with the sweeping of caches of Peterson in order to obtain the predictable result of improving caching.  Therefore, it would have been obvious to one ordinary skill in the art to have combined Badey and Peterson.

Response to Arguments
Applicant’s arguments, see pages 7-8, filed 10/02/2020, with respect to the 101 rejection have been fully considered and are persuasive.  The rejection under 35 U.S.C. 101 of claims 18-20 has been withdrawn. 

Applicant’s arguments, see pages 8-13, filed 10/02/2020, with respect to the rejection(s) of claim(s) 1-20 under 35 U.S.C. 103 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of the amendments and the newly cited Parakh reference.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DUSTIN D EYERS whose telephone number is (408)918-7562.  The examiner can normally be reached on Monday-Friday 9:00am-5:30pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ashish Thomas can be reached on (571)272-0631.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/DUSTIN D EYERS/               Examiner, Art Unit 2164            

/ASHISH THOMAS/               Supervisory Patent Examiner, Art Unit 2164